DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHAWN FRIEDMAN,
                              Appellant,

                                    v.

             TEAM CHAMPIONSHIPS INTERNATIONAL, LLC,
                           Appellee.

                              No. 4D13-379

                          [December 17, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Bowman, Judge; L.T. Case No. CACE 11-6295 (02).

  Marlene S. Reiss of Marlene S. Reiss, P.A., Miami, for appellant.

  Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM

   Affirmed. See Kuehner v. Green, 436 So. 2d 78 (Fla. 1983); Black v.
District Bd. of Trustees, 491 So. 2d 303 (Fla. 4th DCA 1986).

DAMOORGIAN, C.J., MAY and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.